DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laroia et al. (U.S. Patent App. Pub. No. 2016/0004144, “Laroia” hereinafter) in view of Irie et al. (U.S. Patent App. Pub. No. 2015/0203076, “Irie”).


As per claim 1, as shown in Fig. 5A, Laroia teaches a computer-implemented method of detecting a dirty camera in a plurality of n cameras, C1.. Cs, the method comprising: 
for each of one or more cycles: 
selecting a sample image from each of the cameras, C1…C, (steps 504 – 510); 
determining an image metric, Mi for the sample image of each camera Ci ϵ C1… Cn (¶ [85], first and second image metrics); 
in response to a difference between the image metric Mi of the sample image for any camera Ci, and the sample image of any other camera in C1…Cn is greater than a predetermined difference threshold (also in ¶ [85]), incrementing a dirty counter for camera Ci (further addressed below with reference to Irie); and 
in response to the dirty counter for any of the n cameras being greater than a predetermined threshold value (see below), determining that the camera is dirty and taking a corrective action (Fig. 5B, ¶ [92]).  
Laroia does not expressly teach incrementing a dirty counter for camera Ci; and in response to the dirty counter for any of the n cameras being greater than a predetermined threshold value, determining that the camera is dirty and taking a corrective action.
However, Irie teaches a similar method of detecting dirt in camera lens and performing cleaning action accordingly (see ¶ [12-13]), wherein a dirty counter (number of times T to determine certainty factor F of the degree of turbidity) is incremented and take the corrective action when the dirty counter is greater than a predetermined threshold (see ¶ [118-121]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Irie as addressed above and incorporate into the method as taught by Laroia, the advantage of which is to sufficiently clean the lens by the cleaning mode selected in response to the turbidity degree (¶ [15]).
As per claim 2, the combined teachings of Laroia and Irie also include wherein the image metric is brightness (see Irie, ¶ [50]).  Thus, claim 2 would have been obvious over the combined references for the reason above.
As per claim 3, the combined Laroia-Irie also teaches wherein the image metric is contrast (see Laroia, ¶ [7], and Fig. 5A, step 524).   
As per claim 4, the combined Laroia-Irie further teaches wherein the corrective action is to trigger a cleaning operation for any camera that is determined to be dirty (Laroia, ¶ [9], “For example, a dirty lens condition may be indicated by presenting the user with a “Clean Lens X” message specifying to the user which of the plurality of lenses should be cleaned and thus making the user aware that the lens is dirty”. See also ¶ [93]. Irie also teaches this feature as shown in Fig. 15). Thus, claim 4 would have been obvious over the combined references for the reason above.
As per claim 5, the combined Laroia-Irie does not expressly teach wherein a frequency of the one or more cycles is 10 Hz.  However, as addressed, Irie does teach the step of determining and taking action occurs a number of times over a time period (¶ [115-121]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Laroia and Irie such that the frequency of the cycle to be 10 Hz because by quickly determining the dirtiness in cameras of vehicle and performing cleaning action in time, safety can be ensured (see Irie, ¶ [2-6]). 

As per claim 6, the combined Laroia-Irie also discloses wherein the number of cameras, n, is at least 4 (Laroia, Fig. 4 and 5).  
As per claim 7, the combined teachings of Laroia and Irie also subtantially disclose wherein for each camera, Ci ϵ C1.. Cn-1, a focal length, F (Ci) >F(Ci+1), for i = 1…n-1 (Laroia, ¶ [28], “The X camera modules 131 through 133 may, and in various embodiments do, include camera modules having different focal lengths”, ranging from 35mm to 140mm).
As per claim 8, the combined Laroia-Irie does not explicitly teach wherein the predetermined difference threshold is 10%.  However, as shown in Fig. 8 and 9 of Laroia, the difference portion of the compared images is relatively small. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the difference threshold as taught by the combined Laroia-Irie to be 10% because this can be a safe amount to determine the difference.
Claim 9, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.
 Claim 10, which is similar in scope to claim 2 as addressed above, is thus rejected under the same rationale.
Claim 11, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.
Claim 12, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.
Claim 13, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.
Claim 14, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.
Claim 15, which is similar in scope to claim 7 as addressed above, is thus rejected under the same rationale.
Claim 16, which is similar in scope to claim 8 as addressed above, is thus rejected under the same rationale.
Claim 17, which is similar in scope to claim 1 as addressed above, with the addition of a memory and a processor, which is also taught by Laroia as shown in Fig. 1. Claim 17 is thus rejected under the same rationale.
Claim 18, which is similar in scope to claim 2 as addressed above, is thus rejected under the same rationale.
Claim 19, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.
Claim 20, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611